
	
		II
		111th CONGRESS
		2d Session
		S. 3016
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 22, 2010
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the further extension or
		  establishment of national monuments in Utah except by express authorization of
		  Congress.
	
	
		1.Limitation on further extension or
			 establishment of national monuments in UtahThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Utah after
			 Wyoming.
		
